2022 IL App (1st) 211414-U
                                             No. 1-21-1414
                                                                                    Second Division
                                                                                 September 27, 2022

 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ____________________________________________________________________________

                                                IN THE
                                  APPELLATE COURT OF ILLINOIS
                                           FIRST DISTRICT
 ____________________________________________________________________________

                                                      )               Appeal from the
 MARTINA ENRIQUEZ, individually and on                )               Circuit Court of
 behalf of all similarly situated individuals,        )               Cook County.
                                                      )
           Plaintiff-Appellant,                       )
                                                      )               No. 20 CH 7340
     v.                                               )
                                                      )
 NAVY PIER, INC., an Illinois corporation,            )              Honorable
                                                      )              Cecilia A. Horan
           Defendant-Appellee.                        )              Judge, presiding.

 ____________________________________________________________________________

                  JUSTICE COBBS delivered the judgment of the court.
                  Justices Howse and Ellis concurred in the judgment.

                                                ORDER

¶1        Held: The dismissal of plaintiff’s complaint under the Biometric Information Privacy Act
                is affirmed where defendant is exempt from the act as a government contractor.

¶2        This appeal arises from the dismissal of a putative class action complaint filed by plaintiff-

appellant Martina Enriquez against her employer, defendant-appellee Navy Pier, Inc. (NPI).

Enriquez alleged that NPI violated various sections of the Biometric Information Privacy Act (Act)
No. 1-21-1414

(740 ILCS 14/1 et seq. (West 2020)) in regard to the collection and dissemination of her

fingerprint. The circuit court granted NPI’s motion to dismiss the complaint on the grounds that

NPI was exempt from the Act as government contractor. Plaintiff now appeals, and we affirm.

¶3                                      I. BACKGROUND

¶4                                           A. The Act

¶5     The Act was enacted in 2008 to “regulat[e] the collection, use, safeguarding, handling,

storage, retention, and destruction of biometric identifiers and information,” including fingerprints.

740 ILCS 14/5(g), 14/10 (West 2020). The Act provides that “[n]o private entity may collect,

capture, purchase, receive through trade, or otherwise obtain” a person’s biometric information

unless it first (1) informs that person in writing that their biometric information is being collected

or stored; (2) informs the person in writing of the specific purpose and length of term for which

their biometric information is being collected, stored, or used; and (3) receives a written release

from the person. Id. § 14/15(b)(1)-(3). Additionally, a private entity may not “disclose, redisclose,

or otherwise disseminate” a person’s biometric information to a third party without the person’s

consent. Id. § 14/15(d)(1). Finally, the Act requires private entities in possession of biometric

information to “develop a written policy, made available to the public, establishing a retention

schedule and guidelines for permanently destroying biometric identifiers and biometric

information[.]” Id. § 14/15(a).

¶6     Notably, the Act’s requirements apply only to private entities. Id. § 14/15. Further, section

25(e) explicitly exempts government contractors, providing that “[n]othing in this Act shall be

construed to apply to a contractor, subcontractor, or agent of a State agency or local unit of

government when working for that State agency or local unit of government.” Id. § 14/25(e).

¶7                                     B. NPI and the MPEA

                                                -2-
No. 1-21-1414

¶8     NPI is an Illinois not-for-profit corporation that, according to its bylaws,

       “operate[s] exclusively for civic and charitable purposes, including (a) supporting,

       sustaining, investing its funds in and for, and lessening the burdens of government related

       to the operation of Navy Pier, so as to facilitate the ongoing recreational, educational,

       cultural and other development of Navy Pier for the benefit of the general public, and all

       activities incidental or related thereto; (b) maintaining, repairing, operating, designing,

       financing, subleasing, licensing, developing, redeveloping, and/or demolishing the

       grounds, buildings, facilities, and/or improvements of, and located on, Navy Pier and Polk

       Bros Park (f/k/a Gateway Park); and (c) supporting and benefiting the Metropolitan Pier

       and Exposition Authority (the “MPEA”) through the development and operation of Nay

       Pier.”

¶9     The crux of this appeal is NPI’s relationship with the MPEA, which is the governmental

entity that owns Navy Pier. The MPEA was created in 1989 as a “political subdivision, unit of

local government ***, body politic and municipal corporation” through the passage of the MPEA

Act. 70 ILCS 210/3 (West 2020). That statute requires the MPEA “[t]o carry out or otherwise

provide for the recreational, cultural, commercial, or residential development of Navy Pier and to

construct, equip, and maintain grounds, buildings, and facilities for those purposes.” Id. § 4(b).

¶ 10   Upon NPI’s creation in 2011, the MPEA transferred operational responsibility for Navy

Pier to NPI via a written “Lease Agreement” (Agreement). Under the Agreement, NPI pays the

MPEA “annual rent in the amount of one dollar ($1.00)” in exchange for the “exclusive authority

to operate and manage” Navy Pier in accordance with a comprehensive “Framework Plan”

developed by NPI and the MPEA. The Agreement further provides that NPI “shall perform all

duties and obligations with relation to [Navy Pier], including the development and operation

                                                -3-
No. 1-21-1414

thereof” at its own expense. To fulfill its obligations, the Agreement empowers NPI to, among

other things, “hire and employ such personnel as shall, in its judgment, be required to operate,

manage, and maintain [Navy Pier] in accordance with the provisions of this Agreement and the

Framework Plan, and, in connection therewith, [NPI] shall have sole authority and responsibility

to determine the personnel policies and practices of [Navy Pier.]”

¶ 11                                     C. The Complaint

¶ 12   During the times relevant to this appeal, Enriquez was an employee of NPI who was

required to clock in and out of shifts via a biometric time clock that scanned her fingerprint. On

December 17, 2020, Enriquez filed a complaint on behalf of herself and others similarly situated,

alleging that NPI violated the Act by collecting and disseminating its employees’ fingerprints

without first obtaining their informed consent. Enriquez also claimed that NPI violated the Act by

failing to publish “any written policy as to its biometric retention schedule” or “any guidelines for

permanently destroying the collected biometrics.”

¶ 13                                   D. Motion to Dismiss

¶ 14   NPI filed a motion to dismiss the complaint, arguing that (1) it was exempt from the Act

under section 25(e) as a government contractor and (2) the complaint was untimely under the

relevant statute of limitations. In response, Enriquez contended that NPI was a lessee of the MPEA,

rather than a contractor, and therefore not exempt under section 25(e). Enriquez also asserted that

her claims were timely because a new claim accrued each time her fingerprint was scanned without

her informed consent.

¶ 15   On October 4, 2021, the circuit court issued a written order granting NPI’s motion to

dismiss. The court determined that NPI was a contractor because it was contractually obligated to

“do work” for the MPEA in the form of operating, maintaining, and developing Navy Pier. As the

                                                -4-
No. 1-21-1414

MPEA is unquestionably a unit of government, the court therefore ruled that NPI was exempt from

the Act as government contractor.

¶ 16   This appeal followed.

¶ 17                                      II. ANALYSIS

¶ 18   Here, the circuit court granted NPI’s motion to dismiss pursuant to section 2-619 of the

Code of Civil Procedure (735 ILCS 5/2-619 (West 2020)). In a section 2-619 motion, the moving

party admits the legal sufficiency of the complaint, but asserts that an affirmative defense or other

matter defeats the plaintiff’s claim. Van Meter v. Darien Park District, 207 Ill 2d 359, 367 (2003).

We review a circuit court’s ruling on a section 2-619 motion de novo. Id. at 368. De novo review

is also appropriate because the resolution of this appeal involves a question of statutory

interpretation. Rosenbach v. Six Flags Entertainment Corp., 2019 IL 123186 ¶ 18.

¶ 19   The primary issue on appeal is whether NPI is exempt from the Act under section 25(e),

which, as previously stated, provides that the Act does not apply to “a contractor, subcontractor,

or agent of a State agency or local unit of government when working for that State agency or local

unit of government.” 740 ILCS 14/25(e) (West 2020). Thus, an entity is exempt under section

25(e) if it is (1) a contractor (2) of a unit of government and (3) was working for that unit of

government at the time it collected or disseminated biometric information. To that end, there is no

dispute that NPI had a contract with the MPEA or that the MPEA is a unit government. The parties

disagree, however, about whether NPI was a “contractor” that was “working for” the MPEA when

it collected and disseminated Enriquez’s fingerprint.

¶ 20   We first address whether NPI was a “contractor” of the MPEA within the meaning of

section 25(e). When construing a statute, a court’s primary goal is to ascertain and effectuate the

legislature’s intent. Tillman v. Pritzker, 2021 IL 126387, ¶ 17. The best indicator of legislative

                                                -5-
No. 1-21-1414

intent is generally the language of the statute, given its plain and ordinary meaning. Id. Here, the

Act itself does not define “contractor,” so we must apply its ordinary meaning. Black’s Law

Dictionary (11th ed. 2019) defines “contractor” as “1. A party to a contract. 2. More specif., one

who contracts to do work for or supply goods to another; esp., a person or company that agrees to

do work or provide goods for another company.”

¶ 21   Enriquez contends that NPI does not satisfy this definition and is instead a lessee of the

MPEA, rather than a contractor. She observes that the Agreement itself is styled as a modified net

lease and refers to NPI as a “lessee.” Enriquez also notes that the MPEA does not pay NPI, and in

fact it is NPI who pays the MPEA “rent” in exchange for, among other things, the right to exclude

others from the areas of the premises it designates as private.

¶ 22   Even setting aside the fact that Enriquez has cited no authority establishing that an entity

cannot be both a lessee and a contractor under the Act, her arguments elevate form over substance.

See Landers-Scelfo v. Corporate Office Systems, Inc., 356 Ill. App. 3d 1060, 1065 (2005) (“In

deciding how to classify a document, we look to its substance not its label.”). Although the

Agreement bears some characteristics of a net lease, the underlying substance of the Agreement is

for NPI to manage, operate, and develop virtually all aspects of Navy Pier on behalf of the MPEA.

This is not only clearly a service performed to benefit the MPEA, but also the precise governmental

function that the MPEA is statutorily required to effectuate. See 740 ILCS 210/4(b) (West 2020)

(requiring the MPEA “[t]o carry out or otherwise provide for the recreational, cultural,

commercial, or residential development of Navy Pier and to construct, equip, and maintain

grounds, buildings, and facilities for those purposes.”). Contrary to Enriquez’s characterization,

NPI’s obligations in this regard are not merely incidental to its possessory interest in the premises

and go far beyond the basic maintenance obligations found in a typical lease. Because NPI


                                                -6-
No. 1-21-1414

performs these core governmental services for the MPEA pursuant to a contract, it is a government

contractor within the ordinary meaning of that term.

¶ 23   Similarly, we reject Enriquez’s argument that NPI was not “working” for the MPEA when

it collected her biometric information. Essentially, her position is based on her assertions that “NPI

does not report to the MPEA, does not perform tasks for the MPEA and does not draw wages or a

salary from the MPEA.” Much of Enriquez’s argument is based on the same faulty premise that

NPI does not perform services for the MPEA. However, Enriquez also acknowledges that “ [t]he

phrase ‘contractor working for a local unit of government’ refers to a contractor in some type of

employment or services relationship *** with that unit of government.’ ” For the reasons

previously explained, NPI does in fact perform services for the MPEA.

¶ 24   Moreover, while we are mindful that NPI does not directly receive payment from the

MPEA (and rather pays a nominal rent of $1 per year), we do not see how this overrides the fact

that NPI performs governmental services on behalf of the MPEA pursuant to a contract. 1

Enriquez’s position is also undermined because, although NPI does not “report to” the MPEA, the

MPEA retains a level of oversight beyond the typical landlord-tenant relationship. For example,

the Agreement requires NPI to (1) operate Navy Pier in accordance with a Framework Plan

developed in conjunction with the MPEA, (2) provide the MPEA with yearly financial operating

statements and a balanced annual budget that conforms to the Framework Plan, and (3) maintain




       1
          We also note that NPI has received some degree of public funding from the MPEA, including
$220,000 in seed money, a $5million interest-free loan, vehicles and other property worth around $2.5
million, and $115 million for capital improvements at Navy Pier. Better Government Ass’n v.
Metropolitan Pier and Exposition Authority, 2020 IL App (1st) 190697, ¶ 39, vacated on other grounds,
167 N.E.3d 657 (2021).

                                                 -7-
No. 1-21-1414

the MPEA chairperson, CEO, and a third person chosen by the MPEA as ex offcio voting members

of its board of directors.

¶ 25    Finally, while not specifically contested by Enriquez, we note that NPI’s actions that form

the basis for the complaint were within the scope of its work for the MPEA. Enriquez’s claims all

stem from her employment with NPI, which employed her as part of its obligation to operate and

manage Navy Pier. NPI’s authority to hire personnel and set employee policies arose from its

contract with the MPEA. Thus, we conclude that Enriquez’s allegations against NPI concern

actions of a government contractor performed while the contractor was working for the

government. As such, NPI was exempted from the purview of the Act, and the circuit court did

not err in dismissing the complaint.

¶ 26                                    III. CONCLUSION

¶ 27    For the reasons stated, we affirm the judgment of the circuit court.

¶ 28    Affirmed.




                                                -8-